Title: To James Madison from Stephen Cathalan Jr., 24 May 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


24 May 1804, Marseilles. “I have the honor of enclosing you a Copy of a letter to me from Mr Baussier Charges d’affaire of the French Republic at Tripoly of the 16th. march last with a Copy of a letter I received under his Cover from Captn. Bainbridge of the same day, which reached me the 15th. instt. as their Contents may be useful for your information, also of a letter from our minister Pleny. at Paris Robt. R Livingston, relative to Bombardes &c. that Mr. Cathcart was desired to procure from Toulon by Comodr. Preble’s direction, & which I could not obtain without aprobation of the minister of Marine at Paris. You will observe by the Copy of Mr. Cathcart’s letter to me of the 11th. inst. he obtained every thing wanted from the government of Naples & that of Course Comodore Preble may be now in a situation or [sic] of obtaining an honble. Peace for the United States, or to push the War against Tripoly with vigour, to force the Dey to yield to proper terms.
“Five days ago it has been Communicated to me a letter from Mr. Baussier dated Tripoly the 1st. April last—mentioning he had received instructions from his governmt. to interpose with the Dey to effect a peace with the U. States: that Comodore Preble had appeared off Tripoly, and would have landed to enter into negociation if a gale of wind had not driven off; the Bay had already lessened his extravagant proposals for peace & ramson [sic] of our Captives to $500,000 and that it might be hoped he would abate, these are all the news I could eitherto [sic] collect from that quarter.
“The new[s] of the proclamation of Napoleon Bonaparte as Emperor of France reached this Place yesterday by an extraordinary Messenger, & this morning, the Army & Navy have taken their oath accordingly.
“A few days ago I have been obliged to exempt three Masters of Vessels of the three months advances above the Wages due to Seamen discharged from their Vessels. One on acct. of a severe venereal disorder whom I sent to Hospital. His wages due will be sufficient to pay his Hospital Bill & maintain him till I may be able of Shipping him to the U. States without he may be in the Class of distressed Seamen.
“The two others being desired by another Master who of the proceeds of his Cargo has purchased by order, and for acct. of his owner Mr. Gray of Salem—a Vessel have been discharged by mutual Consent, & with my Certificates on the list of the Crew and Shipped on the other vessels bound direct to Salem. I hope tho’ such exceptions are not mentioned in the act of Congress, you will not disaprove of it—but I will thank you for your decision upon the subject for my future government.
“The affairs of this agency becoming more extensive, I find the appointment of a Chancellor to assist me & Mr. Vallette my Secretary is deemed necessary in Consequence I have the honor of advising you that I intend to appoint Mr. Julius Oliver a Citizen of the United States lately arrived from Philadelphia in this Place to whom you delivered a passport on the 10th. december last—as a Chancellor of this agency of the U. States who is the Cop[y]ist of this letter & whom it was my intention he should have paid to you & to the honble. president Thomas Jefferson his respects had my letter to him, reached him at time, but it is probable he may do it in a few months. I beg your refference to my here enclosed Humble petition which I beg you to lay before the honorable president, & if necessary having met with your mutual aprobation be laid before Congress to obtain the necessary sanction for the American Citizenship that I take the liberty of asking.”
